



Exhibit 10.10


HESKA CORPORATION
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


(Outside Director Award)


THIS AGREEMENT is made as of the _________ day of ____________, 20__ (the “Grant
Date”) by and between Heska Corporation (the “Company”) and ___________ (the
“Director”).
In consideration of the mutual covenants and representations herein set forth,
the Company and Director agree as follows:
SECTION 1.    GRANT OF STOCK.


1.1    Precedence of Plan. This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 2003 Equity
Incentive Plan (the “Plan”), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.


1.2    Grant of Stock. The Company hereby grants to Director an aggregate of
___________ shares of Restricted Stock (the “Shares”), subject to vesting as
provided in Section 2.


SECTION 2.    UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1    Shares Subject to Forfeiture.


a.    The Shares will vest (the “Vesting Time”) at the latter of (i) the
Company’s next Annual Meeting of Stockholders (the “Meeting”) and (ii) the one
year anniversary of the Grant Date. In addition, vesting is subject to (i) the
Director’s service as a member of the Company’s Board of Directors (the “Board”)
through the Vesting Time, unless that Director’s current Board term expires at
the Meeting, in which case vesting is subject to the Director’s service as a
member of the Company’s Board to the Meeting, and (ii) the Director not engaging
in “Competition” prior to the Vesting Time. For purposes of this Agreement,
Director will be deemed to have engaged in “Competition” if Director, without
the written consent of the Board, directly or indirectly (i) provides services
or assistance in any form to any individual, entity, or company providing
veterinary products for the companion animal health industry or imaging products
or services for the veterinary market (a “Restricted Company”), whether such
services or assistance is provided as an employee, consultant, agent, corporate
officer, director, or otherwise or (ii) participates in the financing,
operation, management, or control of, a Restricted Company. A Restricted Company
includes, without limitation, Abaxis, Inc., IDEXX Laboratories, Inc., scil
animal health company GmbH (currently a wholly-owned subsidiary of Henry Schein,
Inc.), Sound Technologies, Inc. (currently a wholly-owned subsidiary of VCA
Inc.), and Synbiotics Corporation (currently a wholly owned subsidiary of Zoetis
Inc.). Notwithstanding the foregoing, Director shall not be deemed to be in
Competition if Director is






--------------------------------------------------------------------------------






employed or engaged in a corporate function or senior management position (and
holding commensurate equity interests) in a division of a Restricted Company, so
long as such division is not in any way engaged in providing veterinary products
for the companion animal health industry or imaging products or services for the
veterinary market and Director does not directly or indirectly provide services
or assistance to any division that does provide veterinary products for the
companion animal health industry or imaging products or services for the
veterinary market.


b.    In the event that the Director serves as a member of the Company’s Board
for at least one (1) year from the Grant Date and Director’s service as a member
of the Board is subsequently terminated because of either (i) Director’s death
or (ii) Director’s Disability, the Shares will vest at the time the Director’s
service as a member of the Board terminates. Furthermore, if Director completes
his or her Board term at the Meeting and prior to the Vesting Time and does not
engage in Competition prior to the Vesting Time, the Shares shall vest at the
Vesting Time.


c.    Except in the cases of (i) either a Change in Control of the Company, in
which case the Shares shall vest, or (ii) the circumstances described in
subsection b. above, which is governed by subsection b. above, in the event that
Director’s service as a member of the Company’s Board is terminated prior to
vesting, Director will forfeit all right to the Shares.


2.2    Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.


SECTION 3.    STOCKHOLDER RIGHTS


3.1    Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Director. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Director, but such certificates shall remain in the custody of the
Company. Director shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.


3.2    Exercise of Stockholder Rights. Director shall have the right to vote the
Shares (to the extent of the voting rights of said Shares, if any), to receive
and retain all regular cash dividends and such other distributions, as the Board
of the Company may, in its discretion, designate, pay or distribute on such
Shares, and to exercise all other rights, powers and privileges of a holder of
Common Stock with respect to such Shares, except as set forth in this Agreement
and the Plan.


3.3    Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company’s discretion:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL




-2-

--------------------------------------------------------------------------------





REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY.
SECTION 4.    RESPONSIBILITY FOR TAXES.


4.1    Section 83(b) Election. Director may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Director shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).


4.2    Withholding. In accordance with Section 11 of the Plan, Director agrees
to remit to the Company an amount sufficient to satisfy federal, state and local
taxes (including the Executive’s FICA obligation) required to be withheld with
respect to the vesting of the Shares, or otherwise to satisfy such obligation as
permitted under the Plan.


SECTION 5.    MISCELLANEOUS.


5.1    Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Director to remain in the service of the Company
in any capacity, or of the Company to continue Director’s service in any
capacity.


5.2    Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


5.3    Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.


5.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Delaware.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
DIRECTOR
 
HESKA CORPORATION
 
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
 
 
 
 
Title:
 
Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 



-3-

--------------------------------------------------------------------------------






Attachment 1




--------------------------------------------------------------------------------









ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto ______________________________________(______) shares of the Common Stock
of Heska Corporation, standing in my name on the books of said corporation
represented by Certificate No. herewith and do hereby irrevocably constitute and
appoint    
                     to transfer said stock on the books of the within-named
corporation with full power of substitution in the premises.


Dated: , 20 .
 
Signature:
 









This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 20__.






Instruction:
Please do not fill in any blanks other than the signature line.













